11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                    JUDGMENT

Precision Ammunition, Gary                  * From the 29th District Court
Phillips, and Matt Campbell,                  of Palo Pinto County,
                                              Trial Court No. C49785.

Vs. No. 11-21-00058-CV                      * April 30, 2021

Colorado Firearms Ammunition                * Per Curiam Memorandum Opinion
and Accessories, LLC. d/b/a                   (Panel consists of: Bailey, C.J.,
Centennial Gun Club, LLC,                     Trotter, J., and Williams, J.)

     This court has considered Precision Ammunition, Gary Phillips, and Matt
Campbell’s unopposed motion to dismiss this appeal and concludes that the motion
should be granted. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.   The costs incurred by reason of this appeal are taxed against
Precision Ammunition, Gary Phillips, and Matt Campbell.